Citation Nr: 9917587	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-25 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits for peripheral 
neuropathy and pain secondary to lumbar laminectomy, pursuant 
to 38 U.S.C.A. § 1151 (West 1991).



REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1969.

REMAND

In his June 1996 substantive appeal, the veteran indicated 
that he wished to attend a hearing before a Member of the 
Board of Veterans' Appeals (Board).

In August 1996, the veteran attended a hearing before a local 
hearing officer at the Regional Office (RO).

In a May 1999 letter, the Board requested that the veteran 
clarify whether he wished to attend a hearing before a 
Traveling Member of the Board.  He was notified that, if he 
did not respond within 30 days from the date of the letter, 
the Board would assume that he still wished to attend a 
hearing before a Traveling Member of the Board at the RO, and 
that arrangements would be made to remand his case for such a 
hearing.  In a response dated in June 1999, the veteran 
indicated that he did want to attend a hearing before a 
Traveling Member of the Board at the RO.

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should schedule a hearing for 
the veteran at the Los Angeles, 
California, RO before a Traveling Member 
of the Board.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










